Title: To George Washington from Thomas McKean, 15 September 1781
From: McKean, Thomas
To: Washington, George


                  
                     (private)
                     Sir,
                     Philadelphia September 15. 1781
                  
                  The following intelligence, tho’ not derived thro’ any official or authentic channel, appears to be of sufficient consequence to be communicated to you without delay.  I have just now received intelligence, that a Brig. arrived at New-York on Monday last from England, with Dispatches for Admiral Digby; she sailed nine days after the Admiral—On Tuesday two Frigates came up, who announced the arrival of Admiral Digby on the coast (the number of Men of War not known) with a Fleet consisting of upwards of an hundred Sail, having Troops on Board, the amount not mentioned: these Frigates returned for the Admiral in a few hours.
                  Two dispatch Vessels had arrived from Cornwallis after the appearance of the french Fleet in Chesapeake—Between thirty & forty large Transports lay at New-York on Tuesday ready to sail, and more were getting ready—Sir Henry Clinton is said to be going with them.  Their destination unknown but conjectured to be either for Virginia or Delaware Bay—From forty to sixty Negroes are sent on Board these vessels, who are said to belong to persons in Virginia, and are to be returned to their respective Masters by the advice of Lord Cornwallis.
                  On Sunday Arnold returned to New-York from an Expedition to New-London in Connecticut, leaving his Troops on Board the Transports in Huntington Bay—He has destroyed all the Stores & Shipping at the place, except six vessels that escaped by favor of the wind—The two fortifications then were taken by Assault, and all put to the sword, except eleven men who had hid themselves—After plundering New London he burnt it, leaving only three or four houses standing—It is said he is going on another Expedition immediately.
                  The Minister of France will communicate this intelligence to Count de Grasse.  An anxiety to be serviceable induces me to give you this information, tho’ the evidence of the truth of it is not quite satisfactory, as I have not a line respecting any part of it from one person officially, not even of the destruction of New-London—General Heath indeed, in a Postscript to his letter of the 5th instant, mentions, that 26 large Ships were seen sailing up the Sound opposite to Stamford on the Sunday preceeding, but he had learned nothing more of them.
                  By the english papers, as well as Rivington’s Gazette, Digby’s Fleet is said to consist of ten Ships of the line; therefore I do not think they can exceed that number, tho’ they may be less.
                  There are three thousand Militia to be forthwith embodyed in this State, and the like number in New Jersey—The requisition of Congress has been already received by the respective Governors, and orders are gone out in consequence.
                  Never had we occasion for more wisdom, vigilance and activity—I pray God to preserve your health, and to guide, direct, and protect us all in this hour of trial; and am, Sir, with unfeigned respect & esteem Your Excellency’s Most obedient & most humble Servant
                  
                                       
                            
                            Thos M:Kean
                        